DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson, Jr. (US Patent No. 7,062,885) in view of Schultz (US Patent No. 5,511,761) and Granieri (US Patent No. 4,750,306).
For claim 1, Dickenson, Jr. discloses an on frame foundation system (fig. 1) designed for on frame modular structures and conventional metal buildings comprising: a plurality of freestanding construction barriers (12) disposed to retain a structure thereupon, each of the plurality of construction barriers having a base member (20) formed with a wall member (12), the base member supporting the wall member with its longitudinal axis in a vertical orientation, the base member having a width larger than a width of the wall member.
Dickenson, Jr. does not disclose that the base member is formed integrally with the wall member, wherein each of the plurality of construction barriers are formed as a single unit from solid concrete, or a plurality of metal plates attached to a top portion of at least a subset of the plurality of construction barriers, the plurality of metal plates positioned to be generally flush with a top surface of the plurality of construction barriers.
Schultz discloses the obviousness of making a construction barrier (fig. 2, 45) having a base member (9 area) and a wall member integrally so that the construction barrier is monolithic and formed as a single unit from concrete.
Granieri discloses the obviousness of attaching a metal plate (fig. 1, 6) to the top portion of a foundation slab, the metal plate positioned to be generally flush with a top surface of the slab.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to form the base member of Dickenson, Jr. integrally with the wall member as made obvious by Schultz to increase the strength of the construction barriers and decrease the construction time of the foundation system.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to attach metal plates to the top portion of the construction barrier of Dickenson, Jr. as made obvious by Granieri so that building panels/structural elements can be attached to the top of the construction barriers.
For claim 2, the combination discloses that the plurality of metal plates include one or more anchor bolts (Granieri fig. 1, 4, 16) embedded into the plurality of construction barriers and attached to the metal plate (6).
For claim 3, the combination discloses that a corner of the foundation system (Dickenson, Jr. fig. 4A, 86) is formed from two of the plurality of construction barriers cut at an angle, wherein a corner metal plate (14) covers a joint formed by the two construction barriers.
For claim 4, the combination discloses that the corner metal plate (Dickenson, Jr. fig. 11, 14) includes at least a first anchor and a second anchor, where the first anchor is embedded into one of the two construction barriers and the second anchor is embedded into the other of the two construction barriers, wherein each of the first and second anchors are attached to the corner metal plate (col. 8 lines 47-51, the concrete nails used to attach the corner metal plates to the barriers are considered anchors).
For claim 5, the combination discloses a ventilation opening (Dickenson, Jr. fig. 1, 22) formed through at least one of the plurality of construction barriers (12).

Claims 6-9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson, Jr. (US Patent No. 7,062,885) in view of Schultz (US Patent No. 5,511,761).
For claim 6, Dickenson, Jr. discloses an off frame foundation system (fig. 1) comprising: a plurality of freestanding construction barriers (12) disposed to retain a structure thereupon; each of the plurality of construction barriers having a base member (20) formed with a wall member (12), the base member supporting the wall member with its longitudinal axis in a vertical orientation, the base member having a width larger than a width of the wall member, and a plurality of tie down straps (18) embedded into and extending from a top portion of each of the plurality of construction barriers.
Dickenson, Jr. does not disclose that the base member is formed integrally with the wall member, wherein each of the plurality of construction barriers are formed as a single unit from solid concrete.
Schultz discloses the obviousness of making a construction barrier (fig. 2, 45) having a base member (9 area) and a wall member integrally so that the construction barrier is monolithic and formed as a single unit from concrete.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to form the base member of Dickenson, Jr. integrally with the wall member as made obvious by Schultz to increase the strength of the construction barriers and decrease the construction time of the foundation system.
For claim 7, the combination discloses that the plurality of tie down straps (Dickerson, Jr. fig. 1, 18) extend from rebar extending longitudinally through each of the plurality of construction barriers (col. 6 lines 25-29, strap and rebar connection as shown in fig. 7).
For claim 8, the combination discloses a ventilation opening (Dickenson, Jr. fig. 1, 22) formed through at least one of the plurality of construction barriers (12).
For claim 9, Dickenson, Jr. discloses a method for building a stem wall for a foundation of a structure (figs. 1-4), comprising: placing a plurality of freestanding construction barriers (12) so that a top surface of the construction barriers defines at least an outer periphery of the structure; each of the plurality of construction barriers having a base member (20) formed with a wall member (12), the base member supporting the wall member with its longitudinal axis in a vertical orientation, the base member having a width larger than a width of the wall member, connecting a bottom member of the structure (fig. 2A, 23) to the plurality of construction barriers via a plurality of interconnection members (18), wherein each of the plurality of constructions barriers are formed as a single unit from solid concrete (col. 5 lines 58-60), and the construction barriers are modified to include the plurality of interconnection members, where the plurality of interconnection members includes one of a plurality of tie down straps (18) extending from the top surface.
Dickenson, Jr. does not disclose that the base member is formed integrally with the wall member, wherein each of the plurality of construction barriers are formed as a single unit from solid concrete.
Schultz discloses the obviousness of making a construction barrier (fig. 2, 45) having a base member (9 area) and a wall member integrally so that the construction barrier is monolithic and formed as a single unit from concrete.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to form the base member of Dickenson, Jr. integrally with the wall member as made obvious by Schultz to increase the strength of the construction barriers and decrease the construction time of the foundation system.
For claim 12, Dickenson, Jr. discloses that the bottom member of the structure (fig. 2A, 23) is a frame of the structure and the plurality of interconnection members are tie down straps (18).
For claim 13, Dickenson, Jr. discloses providing ventilation (fig. 1, 22) under the structure via one or more openings (22) formed in one or more of the plurality of construction barriers.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dickenson, Jr. (US Patent No. 7,062,885) in view of Schultz (US Patent No. 5,511,761) as set forth in the rejection of claim 9, and further in view of Granieri (US Patent No. 4,750,306).
For claim 10, the combination does not disclose that the bottom member of the structure is a metal frame and the plurality of interconnection members are metal plates.
Granieri discloses the obviousness of connecting the bottom member of a structure (fig. 1, top concrete structure) to a foundation barrier via interconnection members, wherein the bottom member of the structure is a metal frame (12, 18) and the interconnection members are metal plates (6). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the interconnection members of Dickenson, Jr. metal plates and the bottom member of the structure a metal frame as made obvious by Granieri to strengthen the connection between the structure and the construction barriers.
For claim 11, the combination discloses attaching the metal plates to the plurality of construction barriers via one or more anchor bolts (Granieri fig. 1, 4, 16).

Response to Arguments
The arguments have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633